U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-53683 Nevada (State or other jurisdiction of incorporation or organization) 27-4429450 (I.R.S. employer identification number) 16 Market Square Center 1400 16th StreetSuite 400 Denver, CO 80202 Tel: 720.932.8389 Fax: 720.932.8189 (Address of principal executive offices and zip code) Copies to: Davis Graham & Stubbs LLP 1550 Seventeenth Street, Suite 500 Denver, CO 80202 Phone:(303) 892-7344 Fax:(303) 893-1379 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes []No [X] Number of shares of common stock outstanding as of February 14, 2012:96,429,358 2 PART I Page No. Item 1.Financial Statements 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II Item 1.Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 16 Item 4.Submission of Matters to a Vote of Security Holders 16 Item 5.Other Information 16 Item 6.Exhibits 16 3 ITEM 1. FINANCIAL STATEMENTS INDEX TO AMERICAN POWER CORP. FINANCIAL STATEMENTS AMERICAN POWER CORPORATION PAGE Balance Sheets 6 Statements of Operations 7 Statement of Stockholders’ Equity (Deficit) 8 Statements of Cash Flows 9 Notes to Financial Statements 10 4 AMERICAN POWER CORP. (An Exploration Stage Company) FINANCIAL STATEMENTS 5 AMERICAN POWER CORP. (An Exploration Stage Company) BALANCE SHEETS December 31, 2011 (Unaudited) September 30, 2011 (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaids and deposit TOTAL CURRENT ASSETS LONG TERM ASSETS Mineral property Reclamation bond Equipment - net Website - net TOTAL LONG TERM TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENTLIABILITIES Accounts payable and accrued liabilities $ $ Promissory notes, current portion TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Promissory notes, net of current portion, net of debt discount of $698,629 ($777,442 – September 30, 2011) TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’EQUITY Capital stock Authorized 500,000,000 shares of common stock, $0.001 par value, Issued and outstanding 96,429,358 shares of common stock (92,952,085 September 30, 2011) Additional paid in capital Stock payable Accumulated deficit during the exploration stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 6 AMERICAN POWER CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative results from inception Three Months Ended Three Months Ended (August 7, 2007) to December 31, 2011 December 31, 2010 December 31, 2011 REVENUES Revenues - $
